NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5009-18T3

MARCIA A. SERRA-WENZEL
and WILLIAM P. WENZEL,

          Plaintiffs-Appellants,

v.

NABIL N. RIZKALLA and MINA
DIMETRY,

     Defendants-Respondents.
_____________________________

                   Argued October 5, 2020 – Decided October 19, 2020

                   Before Judges Sabatino and Currier.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Hudson County, Docket No. L-0755-17.

                   Cory Anne Cassidy argued the cause for appellants
                   (Riposta Lawyers, LLC, attorneys; Anthony J. Riposta,
                   of counsel; Cory Anne Cassidy, of counsel and on the
                   brief).

                   David J. Dering argued the cause for respondents
                   (Leary, Bride, Mergner & Bongiovanni, PA, attorneys;
                   David J. Dering, of counsel and on the brief).
PER CURIAM

      After a damages-only trial in this personal injury case arising out of an

automobile accident, a jury awarded plaintiff and her husband no damages . The

verdict was based on the jury's finding that plaintiff had failed to prove she was

injured in the accident. The trial court denied plaintiffs’ motion for a new trial.

      Plaintiffs now appeal, arguing the verdict was against the weight of the

evidence, also alleging several trial errors. For the reasons that follow, we

reverse and order a new trial.

                                         I.

      The case arises from a motor vehicle collision at an intersection in North

Arlington on June 27, 2015. It is undisputed that a Nissan sedan driven by

defendant Nabil Rizkalla ran a stop sign and struck broadside the driver’s side

of a Buick sedan driven by plaintiff Marcia Serra-Wenzel.1 Plaintiff was unable

to get out of her car following the impact. The fire department pried open the

door and removed her. The Buick's airbags did not deploy. Defendant admitted

liability for the happening of the accident.




1
  Although there are both a co-plaintiff and a co-defendant in this case, we refer
to "plaintiff" in the singular as Ms. Serra-Wenzel and to "defendant" as Nabil
Rizkalla.
                                                                            A-5009-18T3
                                         2
      Plaintiff complained of lower back pain and was taken to a local

emergency room, where she was treated and released. Her back pain continued,

so she obtained treatment from an orthopedic surgeon, Michael Meese, M.D. He

ordered MRIs of plaintiff's lower spine. The MRI images revealed that plaintiff

had abnormalities in the disc material between the L3/L4, L4/L5, and L5/S1

vertebrae in her lower spine.

      Plaintiff was age fifty-three at the time of the accident. She received anti-

inflammatory pain medication. She was also advised by Dr. Meese of the option

to have steroid injections but declined because she has diabetes. No surgery was

recommended.       Plaintiff did not sustain any lost wages or other economic

damages.

      Notably, plaintiff had not elected the lawsuit limitation option on her auto

policy pursuant to N.J.S.A. 39:6A-8. Consequently, her damages for pain and

suffering are not limited by the verbal threshold. As a "zero threshold" case,

there was no need for plaintiff to prove a permanent injury from the accident in

order to recover damages from defendant. See DiProspero v. Penn, 183 N.J.
477, 486 (2005).

      Plaintiff presented to the jury the de bene esse deposition of Dr. Meese.

He opined that she suffered permanent injuries to her spine due to the accident.


                                                                           A-5009-18T3
                                        3
      The defense countered with expert testimony from an orthopedic surgeon,

Warren A. Hammerschlag, M.D., who examined plaintiff in an independent

medical examination three years after the accident.        He acknowledged that

plaintiff had been injured in the collision. She sustained, in his words, "a mild

soft tissue injury, a sprain/strain of the lumbar spine as well as additional soft -

tissue injury, a contusion of her left thigh and left shoulder." The defense expert

conceded these injuries "were resulting" from the accident.           He asserted,

however, the conditions were not permanent injuries and had "resolved

completely."

      Plaintiff testified about the nature and severity of her back pain and

injuries, which she contended were ongoing. She also presented testimony from

her husband and her sister describing how her activities have been restricted

since the collision.

      At the end of the trial, the court issued an appropriate jury charge for a

"zero threshold" automobile negligence case. The charge duly explained to the

jurors that plaintiff would be entitled to compensation for any permanent or

temporary injury proximately caused by the accident:

             [I]f you find for Mrs. Wenzel, she is entitled to recover
             fair and reasonable compensation for the full extent of
             the harm and losses caused, no more, no less. Fair and
             reasonable compensation means to make her whole for

                                                                            A-5009-18T3
                                         4
            any permanent or temporary injury. In this case, for
            any injury. . . . [s]o, for any temporary injury and the
            consequences of that injury or injuries caused by the
            accident.

            [(Emphasis added).]

See also Model Jury Charges (Civil), 8.11E, "Disability, Impairment and Loss

of the Enjoyment of Life, Pain and Suffering" (rev. May 2017).

      The court also provided the standard instruction on proximate causation,

which stated, in pertinent part:

            If you are to award damages, you must find that the
            accident was a proximate cause of the plaintiff’s
            injuries before you can find that the defendant was
            responsible for plaintiff's injuries and/or losses. It is the
            duty of plaintiff to establish by a preponderance of the
            evidence that the accident was the proximate cause of
            the injuries and/or losses . . .

            The basic question for you to resolve is whether the
            plaintiffs’ injuries and/or losses are so connected with
            the accident that you decide it to be reasonable . . . that
            defendant should be held responsible for the plaintiffs’
            injuries . . .

            By proximate cause, I refer to a cause that in a natural
            and continuous sequence produces the resulting injuries
            or losses and without which the resulting injuries or
            losses would not have occurred. A person who admits
            liability is held responsible for any injuries or losses
            that result in the ordinary course of events from the
            happening of the accident.



                                                                            A-5009-18T3
                                         5
              That means that you must find that the resulting injuries
              or losses to plaintiffs would not have occurred but for
              the happening of the accident. If you find that but for
              the happening of the accident plaintiffs’ injuries and/or
              losses would not have occurred, then you should find
              that the accident was a proximate cause of plaintiff’s
              injuries and losses.

              [(Emphasis added).]

See Model Jury Charge (Civil), 6.10, "Proximate Cause – General Charge" (rev.

Nov. 2019).

      The trial court appropriately provided the jurors with the customary

charges on aggravation of a previous injury, given the evidence that plaintiff had

a preexisting spinal condition before the present accident. The aggravation

charge explained that defendant would not be responsible for damages

"attributable solely" to any preexisting condition, but that defendant would be

responsible for damages to the extent the accident was shown to have aggravated

or made plaintiff's condition "more severe." See Model Jury Charges (Civil),

8.11F, "Aggravation of the Preexisting Disability" (approved Jan. 1997).

      Without objection from counsel, the court provided the jurors with a

verdict form that began with the following question:

      1.      Has plaintiff, Marcia A. Serra-Wenzel proven, by a
              preponderance of the evidence that she sustained any
              injuries that were proximately caused by the accident
              of June 27, 2015?

                                                                          A-5009-18T3
                                         6
The verdict form and the court's jury charge instructed the jurors that if they

answered "Yes" to Question #1, they were to proceed to Question #2, which

read:

        2.    What sum of money will fairly and reasonably
              compensate the plaintiff, Marcia A. Serra-Wenzel, for
              injuries she sustained as a proximate result of the
              accident?

The jurors were told they should not reach Question #2 regarding the amount of

damages if they answered "No" to Question #1 as to the proof of injury. The

remaining questions on the verdict form dealt with the husband's loss of

consortium claims, which were dependent on plaintiff establishing her own

injury.

        Following their deliberations, the jurors returned a "no-cause" verdict by

a vote of seven-to-one. Specifically, they answered Question #1 on the verdict

form "No," signifying their conclusion that plaintiff had not sustained her

burden of proving "any injuries" proximately caused by the accident.

        Plaintiffs moved for a new trial. Their primary argument was that the

verdict was manifestly against the weight of the evidence because the testifying

doctors both agreed that plaintiff had at least suffered a temporary injury due to

the accident.    Plaintiff also argued there were trial errors concerning the


                                                                          A-5009-18T3
                                         7
admission of evidence and certain remarks made to the jury by defendant's trial

attorney.2 The court denied the motion in a written opinion.

        This appeal ensued.

                                        II.

                                        A.

        The key question on this appeal is whether the jury's "No" answer to

Question #1 on the verdict form reasonably can be reconciled with the evidence

presented at trial. We conclude that it cannot, even giving due deference to the

jurors' role as fact-finders.

        As a general matter, courts have a narrow scope of review of a jury's

factual determinations. A verdict should not be set aside as against the weight

of the evidence "unless it clearly appears that there was a miscarriage of justice

under the law." R. 2:10-1; see also R. 4:49-1; Dolson v. Anastasia, 55 N.J. 2,

5-7 (1969). The evidence must be viewed in a light most favorable to the party

opposing the new trial motion. Caldwell v. Haynes, 136 N.J. 422, 432 (1994).

The court generally should not substitute its judgment for the jury's assessment

of the proofs and will grant relief "only where to do otherwise would result in a

miscarriage of justice shocking to the conscience of the court."        Risko v.


2
    Defendant is represented by different counsel on appeal.
                                                                          A-5009-18T3
                                        8
Thompson Muller Auto Corp., Inc., 206 N.J. 506, 521 (2011) (quoting Kulbacki

v. Sobchinsky, 38 N.J. 435, 456 (1962)).

      Applying these familiar standards, we conclude this is the rare

circumstance where a jury's verdict must be set aside because of its manifest

incompatibility with the evidence. There is no substantial credible evidence in

the trial record to support a finding that plaintiff sustained no injury whatsoever

— not even a temporary one — resulting from this accident.

      As we have noted, both the plaintiff's testifying doctor and defendant's

testifying doctor agreed that plaintiff had sustained, at the very least, temporary

injuries from the motor vehicle accident. To be sure, fact-finders do have the

prerogative to disbelieve a witness's testimony, including experts. Angel v.

Rand Express Lines, Inc., 66 N.J. Super. 77, 85-86 (App. Div. 1961). Even so,

the jury's ultimate verdict must be founded upon competent evidence in the

record. Here, all of the testifying witnesses, including the lay witnesses, attested

that plaintiff sustained and exhibited some injuries resulting from the accident.

      Because, as we have noted, this is a "zero threshold" case, plaintiff was

entitled to fair and reasonable compensation for any new injury or ag gravation

of a previous injury proximately caused by the accident. Defendant's own expert

conceded at least some degree of resultant injury. Although he used the terms


                                                                            A-5009-18T3
                                         9
"mild" and "resolved" that minimized the degree of harm, he did not refute

plaintiff's claim of temporary injury.

        We owe a significant degree of deference to the trial court's "feel for the

case," Jastram v. Kruse, 197 N.J. 216, 230 (2008) (internal quotation omitted).

Even so, its post-trial decision does not justify how the jury could have

reasonably found a lack of proximate causation, given the uncontroverted

evidence of such resultant injury. By comparison, there would be an arguably

rational basis for the jury to have answered Question #1 in the affirmative but

awarded zero or minimal damages on Question #2. But that is not what occurred

here.

        Under the circumstances, we are constrained to vacate the unsupported

verdict and remand for a new trial on damages.

                                         B.

        We need not discuss plaintiff's remaining arguments, but briefly mention

them anyway for sake of completeness.

        First, we are unpersuaded that defendant's trial counsel's fleeting comment

in her opening statement about a need for plaintiff to present "objective"

evidence of injury deprived plaintiff of a fair trial. The remark was not objected

to at that moment by plaintiff's counsel and only belatedly raised as a problem


                                                                           A-5009-18T3
                                         10
later in the case. The closing arguments and jury instructions appropriately

omitted any reference to any need to prove injury by objective evidence. The

judge did not abuse her discretion in declining to give a limiting instruction that

might have only called the juror's attention to an irrelevant concern. Litton

Industries, Inc. v. IMO Industries, Inc., 200 N.J. 372, 392-93 (2009) (noting the

trial court's wide discretion in rulings on objections made to comments by trial

counsel).

      Second, there was no reversible error in defense counsel's effort to attempt

to impeach plaintiff on cross-examination about how she described her condition

to the responding police officer and to medical personnel at the hospital. The

queries were posed in a permissible effort to show alleged inconsistences in

plaintiff's narrative. Although it might have been helpful to the jurors, defense

counsel was not required to move the police report or hospital records into

evidence, given that plaintiff did not deny making (or as the case may be)

omitting certain details, such as dizziness or nausea, in her statements after the

accident. Admission of the extrinsic proof of what she said previously is not

absolutely required where, as here, the witness did not disagree with the

questioner's premise. See N.J.R.E. 613(b). Even assuming, for the sake of

argument, it was error to allow the police report and hospital records to be


                                                                           A-5009-18T3
                                       11
referred to without admitting them, the circumstances were not clearly capable

of producing an adverse result. Plaintiff has not shown a manifest injustice or

that the trial court abused its discretion on this evidentiary issue.

      Lastly, the trial court did not abuse its discretion in issuing, as requested,

the model jury charge on "False in One – False in All." See Model Jury Charge

(Civil), 1.12M, "False in One – False in All" (approved Nov. 1998); see also

State v. Ernst, 32 N.J. 567, 583-84 (1960). Here, there was a reasonable basis

for the jury to perceive that plaintiff, because of certain variations in her

narrative, had at times exaggerated her injuries and was not forthright. The court

had a reasonable basis to grant the request to issue this additional guidance on

credibility. For that matter, the principles underlying this charge could have

pertained to defendant's medical expert, who plaintiff attempted to portray as

exhibiting a lack of candor in minimizing her condition.

      All other points raised on appeal lack sufficient merit to warrant

discussion. R. 2:11-3(e)(1)(E).

      Reversed and remanded for a new trial on damages.




                                                                            A-5009-18T3
                                        12